Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statements
Applicant’s Information Disclosure Statements, filed Jan. 19, 2021 and Apr. 13, 2022 are acknowledged and have been considered.

Drawings
The drawings are objected to because there is only a single figure in the application but it is numbered. See 37 CFR 1.84(u)(1):
(u) Numbering of views.
(1) … Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the provision of a first driving member at an output shaft of the driving motor as well as a second driving member provided at the “primary outputting device” (claim 2), wherein the first and second driving members are any one selected from a group consisting of a gear, belt pulley, chain wheel, worm gear and screw (claim 3), and the primary outputting device comprising a flange plate, spline or gearbox (claim 5) must be shown or the feature(s) canceled from the claim(s).  The figure illustrates the output shaft of the motor and the primary outputting device as having only one driving member. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because (a) it is too long (an abstract of the disclosure should be 150 words or less, and (b) the phrase “the present disclosure discloses” is redundant in an abstract of the disclosure of a patent application.  Correction is required.  See MPEP § 608.01(b) which includes exemplary phrases with should be avoided in the framing of an abstract. In general, implied phrases such as “provided is”, “is/are provided”, “disclosed is”, “is/are disclosed”, “presented is”, “is/are presented”, “the invention pertains to” and “we have invented”, and so-on, are all redundant. An abstract of the disclosure should simply describe the device or process rather than referring to its provision, disclosure or invention.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Note that the use of “new-energy” is not descriptive in that the vehicle is an electric vehicle, the use of electricity to power a vehicle does not appear to constitute the use of “new” energy, as electric energy is old and quite well known.
The following title is suggested: --Power System of Electric Vehicle and Electric Vehicle--.
The following is a quotation of the pertinent portions of 37 CFR 1.71:
(a) The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.

(b) The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old. It must describe completely a specific embodiment of the process, machine, manufacture, composition of matter or improvement invented, and must explain the mode of operation or principle whenever applicable. The best mode contemplated by the inventor of carrying out his invention must be set forth.

(c) In the case of an improvement, the specification must particularly point out the part or parts of the process, machine, manufacture, or composition of matter to which the improvement relates, and the description should be confined to the specific improvement and to such parts as necessarily cooperate with it or as may be necessary to a complete understanding or description of it.

The specification is objected to for failing to set forth an adequate written description of the invention. In specification ¶0033, applicant refers to the coupling device as comprising: “a first driving member provided at the output shaft of the driving electric motor, a transmission mechanism, a second driving member provided at the primary outputting device and third driving members provided at the auxiliary outputting devices”; however in the actual detailed portion of the description (see ¶0036) applicant describes the arrangement wherein “[t]he driving electric motor is provided with a gear as the first driving member, and the second driving member and the third driving members are also a gear. Those driving members form at least two gear pairs: the first gear pair 2 and the second gear pair 3, thereby forming a gear drive mechanism”
As such, the first, second and third driving members appear to be the three gears associated with the illustrated gear pairs 2 and 3, in which case the description of ¶0033 appears to be at odds with the description in ¶0036. 
Appropriate correction is required. (Note that any attempted correction which adds new matter cannot be entered.)
The disclosure is objected to because of the following informalities: Throughout the specification, applicant uses the term “new-energy” (see, e.g., ¶¶0002, 0003, 0004, 0006 and continuing throughout the specification.  The use of the term “new-energy” is not reasonably representative in that the vehicle disclosed is an electric vehicle and the use of electricity to power a vehicle does not appear to constitute the use of “new” energy, as electric energy is old and quite well known; as such it appears as though the term should be replaced with –electric-- where it appears.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, line 1, the meaning of the term “new energy” is unclear in that the term carries no unequivocal definition – in this instance, applicant may desire to recite instead –an electric vehicle—(see also the same condition in claims 10, 19 and 20). In claim 2 applicant recites that the coupling device has a first driving member provided at an output shaft of the driving electric motor, and a second driving member provided at the primary outputting device. It is not entirely clear how the two driving members (the recited “first” and “second” driving members) interact or are connected with each other and it is not clear what specific structure is being referred to by the recitation (and as such the coverage desired is not ascertainable). In this same portion of claim 2 the separate listing of the first driving member, transmission mechanism, second driving member and third driving members would initially be understood to present separate elements, however the it is not clear what separate element the transmission mechanism constitutes, and as such, there does not appear to be a one-to-one correspondence with the elements of the actual invention. Further the term “transmission mechanism” absent any further qualifying recitations may be interpreted as invoking 35 USC 112(f) or ¶6, however the recitation is not linked to a disclosure of corresponding separate structure (as best understood, the “mechanism” appears to not be related to the structure of any elements, but only a condition of engagement between other elements recited in the claim, and such, the structure and scope of this recitation is unascertainable). In claim 3, applicant further recites that the first and second driving members are any one selected from a group consisting of a gear, belt pulley, chain wheel, worm gear and screw, however in view of the recited connection between the driving motor and the primary outputting device (general recitation at claim 1, lines 5-7), the arrangement of the plural driving members being any one selected from a group consisting of a gear, belt pulley, chain wheel, worm gear and screw (thus requiring two of these, one as the first driving member, one as the second, in the connection between the motor and primary outputting device), it is not clear what operative structure is desired to be covered by applicant; as such, it is possible that these claims lack a complete recitation of structural or cooperative relationship between the claimed elements which presents an operative whole; in claim 6, line 2, “the input shaft” appears to lack a clear antecedent basis, as does the same term in claims 11 and 12; in claim 9, line 3, it is not clear what actual tangible mechanism is intended by the recitation “a power parking” (see a similar condition in claims 17 and 18). 
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.

Claim Interpretation
Applicant’s disclosure and claims are unclear on the precise nature of the first, second and third driving members. To the extent that the specification at ¶0036 refers to the embodiment actually disclosed and illustrated in any meaningful detail (and from which the most features can actually be derived), the examiner is interpreting the illustrated gears as being the first, second and third driving members, since the gear pairs are expressly disclosed (applicant’s pair 2 and 3) as constituting “those driving members”, there being no other embodiment illustrated in a sufficiently clear manner to suggest a coherent alternate interpretation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-9, 12, 14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated, as best understood, by Liu et al. (CN 106828194, cited by applicant). Liu teaches a power system for an electric vehicle comprising only one electric driving motor (1), a power coupling device (combined elements 51-56), an outputting device including a primary outputting device (8) and auxiliary outputting devices (61, 71) to provide power to auxiliary driving systems; the coupling device including respective driving members (51, 52, 53) connected to the motor output shaft (shaft of 1), the input of the primary outputting device (input shaft of 54, 8), and the auxiliary devices (input shafts of 55, 61 and 56, 71), the driving members selected from a group consisting of a gear, belt pulley, chain wheel worm gear and screw, the “transmission mechanism” being the inter-engagement of the driving members forming one of a gear pair, conveyor belt, chain and screw pair, as best this element is understood; the output shaft of the driving electric motor being coaxial with the input shaft of the primary outputting device; the input shaft of the primary outputting device provided with an on-off controller of power transmission (54), an input shaft of each of the auxiliary outputting devices provided with on-off controllers of power transmission (55, 56), the auxiliary outputting devices and the electric motor being on a same side, or different sides of the power coupling device (figure 2), the auxiliary devices being one or more of “a blast pump, a steering oil pump, a lubricating oil pump, a power parting and a power takeoff”; the power system taught to be usable in the context of a vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 11, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) or 102 (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious, as best understood, over Liu et al. (cited above). As noted in the section under “Claim Interpretation” above, and as set forth in the discussion of the reference to Liu et al. under 35 USC §102, the coupling device taught by Liu et al. includes respective driving members (51, 52, 53) connected to the motor output shaft (shaft of 1), the input of the primary outputting device (input shaft of 54, 8), and the auxiliary devices (input shafts of 55, 61 and 56, 71), the driving members selected from a group consisting of a gear, belt pulley, chain wheel worm gear and screw, the “transmission mechanism” being the inter-engagement of the driving members forming one of a gear pair, conveyor belt, chain and screw pair, (as best this element is understood), but doesn’t apparently teach the claimed first and second driving members as being one connected to the motor output shaft and one connected to the input shaft of the primary outputting device. Initially: To the extent that the only detailed embodiment applicant’s specification teaches an arrangement where “[t]he driving electric motor is provided with a gear as the first driving member, and the second driving member and the third driving members are also a gear. Those driving members form at least two gear pairs: the first gear pair 2 and the second gear pair 3, thereby forming a gear drive mechanism” it is understood that the reference to Liu et al. anticipates this arrangement in that it teaches that “those driving members” are constituted by gear pairs (51, 52 and 51, 53). Alternatively, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the connection between the motor output and the primary outputting device input as expressly comprising two driving members: one on the motor shaft and one on the outputting device input shaft, for the purpose of providing a vertical or lateral shift when the respective axes of the motor output shaft and outputting device input shaft cannot be coaxially aligned, for example where the vehicle includes a low load floor. 

Claim(s) 5, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable, as best understood, over Liu et al. (cited above). 
As regards claim 5, the reference to Liu, while teaching a primary outputting device which directs power flow from a shaft extending from the motor through the on/off controller (54) and directing the power to wheels oriented perpendicularly (figure 2, wheels illustrated but not separately referenced). It is notoriously old and well known the vehicular arts to provide an axle drive from a longitudinal shaft with a differential gearing having one or more of a flange for connecting the differential gearing input, spline for connecting the wheel drive shaft[s] and/or a gearbox for differentially driving a pair of wheel drive shafts, and to the extent that Liu et al. teach a final drive axle, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the final drive axle with a differential gearing drive structure as is old and very well known in the art, for the purpose of converting the longitudinally directed drive to laterally directed wheel drives as is common in vehicular construction.
As regards claims 10, 19 and 20, the reference to Liu et al. teaches that power system as being usable for an electric vehicle, but does not expressly teach the vehicle. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the power system taught by Liu et al. as expressly in an electric vehicle for the purpose of placing the power system in its intended operating environment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kagata and Vu provide documentary evidence that the provision of an axle drive for a vehicle has long been known to include flange, spline and gearbox components; Bartel provides documentary evidence that it is well known to provide a shaft pair which cannot be aligned coaxially with a gear pair or belt or chain to accommodate for an axial shift; Fobbs, Greenhill et al. and Lanier teach vehicles with electric motor drives and accessories driven from the motor; Ibaraki et al. teach a hybrid vehicle with a motor drive including plural accessories which may be driven via the single motor.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616